Citation Nr: 0001920	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  92-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether a timely notice of disagreement was filed with regard 
to a claim for entitlement to an effective date earlier than 
August 1, 1989, for the award of service connection for a 
right wrist disability.

(The issue of whether an April 1958 decision of the Board of 
Veterans' Appeals denying service connection for a right 
wrist disability should be revised or reversed on the grounds 
of clear and unmistakable error, Docket Number 97-32 548A, is 
the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision dated September 19, 
1997, the Board determined that the appellant had not filed a 
timely notice of disagreement with regard to a claim for 
entitlement to an effective date earlier than August 1, 1989, 
for the award of service connection for a right wrist 
disability.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In October 1998, counsel for VA filed an unopposed 
motion to vacate and remand the Board's decision of February 
1997.  The motion was granted by Order of the Court dated in 
February 1999, and the case has been remanded to the Board 
for further readjudication and disposition in accordance with 
the Court's order.


FINDINGS OF FACT

1.  A rating decision issued in August 1991 implemented a 
Hearing Officer's decision to grant service connection for a 
right wrist disability.  A 10 percent rating was assigned for 
this disability effective from August 1, 1989.

2.  The appellant timely perfected an appeal to the Board as 
to the proper effective date assigned for the 10 percent 
rating for the right wrist disability with the filing of a VA 
Form 1-9 Substantive Appeal in June 1992.  However, he 
withdrew his appeal at a prehearing conference held before a 
member of the Board in November 1992.
3.  The appellant's November 1994 letter was received more 
than three years after mailing of the notice of the August 
1991 rating decision, and there is no other correspondence of 
record which could be construed as a valid Notice of 
Disagreement filed after the November 1992 withdrawal of the 
appeal on the earlier effective date issue.


CONCLUSIONS OF LAW

1.  The appellant withdrew his June 1992 Substantive Appeal 
as to the issue of entitlement to an effective date earlier 
than August 1, 1989, for the award of service connection for 
a right wrist disability.  38 C.F.R. § 20.204(b) and (c) 
(1999).

2.  The appellant's November 1994 letter was not timely as to 
establishing a valid Notice of Disagreement with regard to 
the effective date assigned for the right wrist disability by 
the August 1991 rating decision.  38 C.F.R. § 20.302(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts in this case are not in dispute.  In 
August 1989, the appellant's representative filed a 
memorandum requesting consideration of a previously denied 
claim seeking entitlement to service connection for a right 
wrist disability.  Evidence submitted in support of the claim 
included a statement dated August 1, 1989, that was authored 
by a VA orthopedic specialist who stated that in his opinion, 
the appellant's instability in his right wrist was the direct 
result of a surgical excision procedure performed in service.  
Service connection was initially denied by the RO in a 
confirmed rating decision dated in August 1989 on the basis 
that the evidence submitted was not new and material 
sufficient to reopen the claim.  The appellant's 
representative filed a notice of disagreement with respect to 
this rating decision in May 1990, and following issuance of a 
statement of the case in May 1990, the appellant perfected an 
appeal by filed a VA Form 1-9 (the substantive appeal) in 
August 1990.  In October 1990, the RO received a request for 
a hearing before a Hearing Officer on this issue.

Following an administrative remand by the Board in February 
1991, the aforementioned hearing before the RO's Hearing 
Officer was held on April 11, 1991.  At that time, the 
appellant submitted additional statements from the VA 
orthopedic specialist cited above in the preceding paragraph, 
and based on these statements, together with a review of all 
the evidence in the claims file, the Hearing Officer issued a 
decision in August 1991 which granted service connection for 
the right wrist disability.  A rating decision was thereafter 
issued in August 1991 to implement the Hearing Officer's 
decision, at which time a 10 percent disability rating was 
assigned for the right wrist disability effective from August 
1, 1989.  In addition to the implementing action, service 
connection for additional symptoms manifested by degenerative 
arthritis of the right elbow joint was denied by the August 
1991 rating decision.  In response, the appellant's 
representative filed a notice of disagreement in October 1991 
challenging the disability rating and effective date assigned 
for the right wrist disability as well as the denial of 
service connection for degenerative arthritis of the right 
elbow joint.  In compliance with appellate procedures, the RO 
in turn issued a statement of the case in October 1991 as to 
these three issues.  Thereafter, the appellant timely 
perfected an appeal as to these issues with the filing of a 
Form 1-9 substantive appeal in June 1992.  At that time, he 
requested a hearing before a member of the Board to be held 
at the Board's headquarters in Washington, DC.

The aforementioned Board hearing was held before the 
undersigned on November 25, 1992.  The transcript of the 
hearing reflects that the appellant decided to withdraw his 
appeal of the issue of entitlement to an earlier effective 
date for the award of service connection for the right wrist 
disability at a prehearing conference.  No subsequent 
testimony taken at the hearing reflects any attempt by either 
the appellant or his representative to revoke the prehearing 
conference withdrawal of the appeal of the earlier effective 
date issue.  Thereafter, the Board issued a remand as to the 
other two issues in February 1994, at which time it 
specifically noted in the introduction that the appeal of the 
earlier effective date issue had been withdrawn at the 
November 1992 hearing.

No additional statements from either the appellant or his 
representative addressing the effective date for the award of 
service connection for the right wrist disability were 
submitted until November 1994, when the RO received a letter 
from the appellant in which he claimed that his award of 
service connection for this disability should have been 
effective from 1957 and that a clear and unmistakable error 
was made at that time for failure to award service 
connection.  In response, the RO sent him a letter in January 
1995 informing him that his original claim denied in 1957 had 
been subsumed by an April 1958 Board decision and therefore 
was not subject to collateral attack under the theory of 
clear and unmistakable in accord with relevant caselaw in 
effect at that time.  Thereafter, the appellant's November 
1994 letter was submitted to the Board by his representative 
in May 1996, and later developed as a motion filed under 38 
U.S.C.A. § 7111 alleging clear and unmistakable error in an 
April 1958 Board decision.  As noted on the title page, this 
matter has been addressed by a separate decision of the Board 
in accord with the Court's Order of February 1999.

The issue of whether a timely notice of disagreement was 
filed with regard to the earlier effective date issue was 
also developed for appellate review by the RO following 
receipt of the May 1996 copy of the appellant's November 1994 
letter.  At a hearing before a Hearing Officer in November 
1996, the appellant testified that he did not intend to 
withdraw the issue of entitlement to an earlier effective 
date for the award of service connection for the right wrist 
disability at his hearing before the Board in November 1992.  
He stated that he was advised at that time by his 
representative to "table" the claim, and although he 
admitted that he agreed to withdraw it, he stated that he did 
not intend to "throw it out," but rather, to just set it 
aside to be addressed as a separate claim.  See Transcript at 
p. 12.  This issue is currently before the Board for 
readjudication as ordered by the Court in its February 1999 
order.  Specifically, the Court ordered the Board to consider 
application of 38 C.F.R. § 20.204(a) and (c) in connection 
with this appeal.

Analysis

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see also 
38 C.F.R. § 20.201 (1999) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The claimant must then file a Substantive Appeal 
within 60 days from the date the Statement of the Case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

VA regulations require that the Substantive Appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1999).  The Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of the issues contained in the Statement 
of the Case and any prior Supplemental Statement of the Case 
or must specifically identify the issues appealed.  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (1999); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).

The Board's Rules of Practice provide that a Notice of 
Disagreement and/or Substantive Appeal may be filed by the 
claimant personally, or by his or her representative if a 
proper Power of Attorney or declaration of representative, if 
applicable, is on record or accompanies such Notice of 
Disagreement or Substantive Appeal.  38 C.F.R. § 20.301(a) 
(1999).  In the same light, the Board's Rules of Practice 
provide that a Notice of Disagreement or Substantive Appeal 
may be withdrawn by the appellant or his or her 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  A 
Notice of Disagreement may be withdrawn in writing before a 
timely Substantive Appeal is filed.  38 C.F.R. § 20.204(a) 
(1999).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).

On the basis of the above, the Board finds that the issue of 
entitlement to an effective date earlier than August 1, 1989, 
for the award of service connection for a right wrist 
disability was timely appealed and perfected for appellate 
review, but was withdrawn at a prehearing conference at the 
November 1992 Board hearing.  The Board further finds that 
the November 1994 letter from the appellant was not a timely 
notice of disagreement with respect to this claim.  The Board 
will address each of these findings in turn as set forth 
below.

The Board construes the appellant's intentions expressed at 
the November 1992 prehearing conference as valid withdrawal 
of his Substantive Appeal of June 1992 as to the issue of an 
earlier effective date for award of service connection for 
the right wrist disability.  As detailed above in the 
Background, the hearing transcript of November 1992 clearly 
reflects his intentions to withdraw the appeal on this issue, 
and such intentions are further validated by his subsequent 
hearing testimony of November 1996.  The Board is not 
persuaded by his November 1996 testimony that he did not 
"intend" to withdraw the appeal even though he stated at 
the same time that he "agreed" to withdraw it at the 
November 1992 Board hearing.  The Board will not now engage 
in a pointless exercise in semantics in an attempt to figure 
out the appellant's true intentions with respect to this 
matter.  What is shown by the appellate record is that a 
prehearing conference was held in connection with the 
November 1992 hearing at which time it was clearly expressed 
that the appellant desired to withdraw his appeal of the 
earlier effective date issue.  The significant lapse in time 
between his withdrawal of the appeal expressed at the 1992 
hearing and his subsequent attempt to revisit this issue when 
he submitted his November 1994 letter further serves to 
support the Board's interpretation of the facts in this case.

Addressing the concerns of the Court's February 1999 order, 
the Board finds that the November 1992 hearing transcript 
constitutes a written withdrawal by the appellant of his June 
1992 Substantive Appeal pursuant to 38 C.F.R. § 20.204(b) and 
(c).  As it is undisputed that he was present at the November 
1992 hearing and that he admitted in subsequent testimony 
that he agreed to withdraw the appeal at that time, the Board 
finds that the appellant personally withdrew the appeal of 
the earlier effective date issue at the November 1992 
hearing.  Hence, it is not shown by the evidence that the 
appeal was withdrawn by his representative without his 
express written authorization in violation of 38 C.F.R. 
§ 20.204(c).

As to the question of whether the hearing transcript 
constitutes a written communication under section 20.204(b), 
the Board observes that the Court has held that oral 
statements made at a hearing expressing disagreement with an 
adjudicative determination, if otherwise timely, and if later 
reduced to writing in a transcript, constitute "a written 
communication from a claimant or his or her representative" 
for purposes of establishing a valid Notice of Disagreement 
under 38 C.F.R. § 20.201.  See Tomlin v. Brown, 5 Vet. App. 
355 (1993).  The Board finds the Court's holding in Tomlin to 
be readily analogous to the facts in this case.  Here, an 
oral statement made at the November 1992 prehearing 
conference evidencing the appellant's express withdrawal of 
the earlier effective date issue was reduced to writing in a 
transcript that has been made part of the appellate record.  
There being no other competent evidence to show otherwise, 
and for the reasons detailed above, the Board finds that the 
appellant's withdrawal of his June 1992 Substantive Appeal 
was in writing in accord with 38 C.F.R. § 20.204(b).

The Court also ordered the Board to consider the 
applicability of section 20.204(a) of 38 C.F.R. (withdrawal 
of Notice of Disagreement), but the Board does not find this 
section applicable to the facts in this case because a 
Substantive Appeal was timely filed in June 1992 as to the 
earlier effective date issue.

Having withdrawn his appeal of the earlier effective date 
issue at the November 1992 hearing, the appellant's November 
1994 letter clearly was not timely as to establishing a valid 
Notice of Disagreement with regard to the August 1991 rating 
decision.  38 C.F.R. § 20.302(a) (1999).  This letter was 
received more than three years after mailing of the notice of 
the August 1991 rating decision, and there is no other 
correspondence of record which could be construed as a valid 
Notice of Disagreement filed after the November 1992 
withdrawal of the appeal on this issue.  Moreover, there is 
no correspondence or statement that can be construed as a 
request for an extension for good cause.  38 C.F.R. § 20.303 
(1999).

Accordingly, since the appellant withdrew his June 1992 
Substantive Appeal and did not thereafter reinstate his 
appeal by filing a timely Notice of Disagreement, his claim 
for entitlement to an effective date earlier than August 1, 
1989, for the award of service connection for a right wrist 
disability must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board may be terminated 
because of the absence of legal merit or lack of entitlement 
under the law).


ORDER

The appellant's claim seeking entitlement to an effective 
date earlier than August 1, 1989, for the award of service 
connection for a right wrist disability is dismissed.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

